ORDER

ORDERED, by the Court of Appeals of Maryland that the Petition be, and it is hereby, GRANTED. Leslie M. Leader is indefinitely suspended from the practice of law in this State, said suspension to be effective immediately, and it is further
ORDERED, that the termination of Respondent’s suspension is conditioned upon certification by an appropriate health care professional that she is not incompetent as defined by Maryland Rule 16-701Í of the Maryland Rules of Procedure, and it is further,
ORDERED, that the termination of Respondent’s suspension is further subject to Respondent having satisfied Bar Counsel that the following conditions have been met:
a. Respondent shall have engaged, at her expense, a monitor, acceptable to Bar Counsel, who will oversee Respondent’s practice of law for a period of two years and provide to Bar Counsel monthly reports for one year and quarterly reports thereafter;
b. Respondent shall have satisfied the judgment entered against her as a result of the proceedings in Attorney Grievance Commission v. Leader, 351 Md. 655, 719 A.2d 978 (1998).